DETAILED ACTION
 Final Rejection
Response to Amendment  
Applicant’s amendments, filed  04/20/2022 to claims are accepted. In this amendment, Claims 1 and 16 have been amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Fore examples, “a model building module, human flow estimation module, failure detection module, credibility evaluation module,  dynamic sensor fusion submodule, adaptive configuration submodule”(as cited in claims 1-28) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 1 and 16: Claim limitations “a model building module, human flow estimation module, failure detection module, credibility evaluation module,  dynamic sensor fusion submodule, adaptive configuration submodule..” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the described claim functions. The use of the term “module” is not adequate structure for performing the described claims function because they do not describe a particular structure for performing the functions. As would be recognized by those of ordinary skill in the art, the term “modules” refers to a functional steps. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:


Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;


Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35
U.S.C. 132(a)).


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 13-16, 24 and 28 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ruohonen et al. (US 2008/0239073).
Regarding Claim 1. Ruohonen teaches a human flow estimation system, characterized by comprising (figs. 1 & 7): 
a sensor network comprising a plurality of sensors (101, 102, 104: fig. 1)arranged in a to-be-estimated region (i.e. establishment 10,11: fig. 1)  for detecting the human flow (visitor flows passing:[0012]); 
a model building module configured to build a human flow state model based on arrangement positions of the sensors, and build a sensor network model based on data of the sensors ([0012]); and 
a human flow estimation module configured to estimate the human flow and provide a data weight (i.e. time drift in comparison) of the estimated human flow based on the human flow state model and the sensor network model ([0049]-[0050]), the data weight providing a credibility of the estimated human flow (a time drift in comparison with a reference time, time stamps may fluctuate or they may be incomplete, see step 51 in FIG. 5. In such case the system gives an alert for clock fault in the data-recording device. Anyhow, new records are interpolated; step 52 in FIG. 5, or time stamps are corrected: [0050]) , 
wherein the human flow estimation system further comprises a failure detection module configured to detect whether each sensor in the sensor network is abnormal, and the model building module is further configured to adjust the human flow state model and the sensor network model when an exception exists on the sensor ([0055]-[0057]).

Regarding Claim 7. Ruohonen further teaches characterized in that the plurality of sensors divide the to-be- estimated region into a plurality of to-be-estimated sub-regions (10, 11: fig. 1); and 
the human flow state model is configured to reflect the number of people within each of the to-be-estimated subregions and the human flow entering and leaving each of the to-be-estimated subregions (abstract,[0015], [0016], [0018]-[0019]).

Regarding Claims 9 and 24. Ruohonen further teaches  characterized in that the model building module comprises a dynamic sensor fusion submodule configured to build the sensor network model based on data of the plurality of sensors (103, 105: fig. 1; [0012], [0016]).

Regarding Claims 13 and 28. Ruohonen further teaches characterized in that the failure detection module is configured to determine that an exception exists on a specific sensor when data from the specific sensor is not received within a first preset time period; and/or the failure detection module is configured to determine that an exception exists on a specific sensor when quality of data received from the specific sensor is lower than a first preset interval ([0047],[0052], [0058]).

Regarding Claim 14. Ruohonen further teaches characterized in that the sensor is arranged at each entrance and exit of a to-be-detected space ([0015]).

Regarding Claim 15. Ruohonen further teaches characterized in that the sensor comprises a light beam sensor and/or a PIR sensor and/or a video camera (101: fig. 1;[0012]).
Regarding Claim 16. Ruohonen teaches a failure processing method for a human flow estimation system, characterized in that the human flow estimation system comprises a sensor network, a model building module, a human flow estimation module, and a failure detection module; and the failure processing method comprises (fig. 1 and 7): 
a failure detection step S100, for detecting in real time whether each sensor for detecting the human flow in the sensor network is abnormal([0012], [0040]-[0041]); 
a model adjustment step S200, for adjusting a human flow state model and a sensor network model involved in the human flow estimation system when an exception is detected on a sensor([0055]-[0057]); and 
not adjusting the human flow state model and the sensor network model when no exception is detected on the sensor([0055]-[0057]); and 
a human flow estimation step S300, for estimating the human flow and providing a data weight of the estimated human flow based on the human flow state model and the sensor network model in step S200 ([0049]-[0050]), the data weight providing a credibility of the estimated human flow (a time drift in comparison with a reference time, time stamps may fluctuate or they may be incomplete, see step 51 in FIG. 5. In such case the system gives an alert for clock fault in the data-recording device. Anyhow, new records are interpolated; step 52 in FIG. 5, or time stamps are corrected: [0050]); 
wherein the human flow state model is built based on arrangement positions of the sensors, and the sensor network model is built based on data of the sensors ([0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruohonen et al. (US 2008/0239073) in view of Togashi et al. (US 20190012547).

Regarding Claims 11 and 26. Ruohonen does not explicitly teach characterized in that the model building module is configured to adjust the human flow state model and the sensor network model based on the Kalman filter algorithm, a Bayesian Networks algorithm or a DS evidence algorithm.
However, Togashi teaches characterized in that the model building module is configured to adjust the human flow state model and the sensor network model based on the Kalman filter algorithm, a Bayesian Networks algorithm or a DS evidence algorithm (abstract, [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Ruohonen, characterized in that the model building module is configured to adjust the human flow state model and the sensor network model based on the Kalman filter algorithm, a Bayesian Networks algorithm or a DS evidence algorithm, as taught by Togashi, so as to detect human flow in compact and inexpensive way.

Regarding Claims 12 and 27. Ruohonen does not explicitly teach characterized in that the human flow estimation module is configured to estimate the human flow based on the Kalman filter algorithm, the Bayesian Networks algorithm or the DS evidence algorithm.
 However, Togashi teaches characterized in that the human flow estimation module is configured to estimate the human flow based on the Kalman filter algorithm, the Bayesian Networks algorithm or the DS evidence algorithm (human flow (amount of movement of people using Bayesian Information Criteria (BIC):abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Ruohonen, characterized in that the human flow estimation module is configured to estimate the human flow based on the Kalman filter algorithm, the Bayesian Networks algorithm or the DS evidence algorithm, as taught by Togashi, so as to detect human flow in compact and inexpensive way.

Allowable Subject Matter
Claims 2-6, 8, 10, 17-23 and 25 are allowable if overcome all the rejection as state above. 
Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 04/20/2022 in response to claim interpretation, 112 a and 112 b with respect to Claims 1 and 16, Applicant argues that the modules of claims 1-28 are adequately disclosed in the specification, to one of ordinary skill in the art and one skilled in the art would understand that the various modules recited in the claims may be implemented using a processor-based device, such as a computer or server. For example, paragraphs [0025] and[0033] provide equations used in an example human flow state models” 
In response, the Examiner respectfully disagree because  based on MPEP 2181, as cited in the Applicant argument, where it states that  the proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means-(or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function; Based on this statement, no where in the present application  discloser cites that one skilled in the art will understand what structure (or material or acts) will perform the recited function (must be disclosed). At  [0025] and [0033], it cites bunch of equation, but no where cites in the claims may be implemented using a processor-based device, such as a computer or server. As such, 112 a, b and f  have been maintained.
Applicants had filed arguments on 04/20/2022 in response to art rejection with respect to Claims 1 and 16, Applicant argues that Ruohonen does not disclose a human flow state model or a  sensor network model, as recited in pending claim 1. As Ruohonen lacks the human flow state model or a sensor network model, Ruohonen also lacks the subsequent operations in claim 1 based on the human flow state model and the sensor network model. As such, Ruohonen cannot anticipate claim 1.” 
In response, the Examiner respectfully disagree because  Ruohonen human flow state model as one kind of counter, see, [0017] of current application discloser, where it cites “human flow state model is configured to reflect the number of people within each of the to-be-estimated subregions” and a sensor network model as (101, 102, 104: fig. 1, establishment 10,11: fig. 1,visitor flows passing:[0012]), as such Ruohonen teaches all  limitation including amended limitation also.   As such art rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Fang et al. (US 2018/0029838) disclose a monitoring system and a monitoring method for a passenger conveying device, and the passenger conveying device. The monitoring system comprises an imaging sensor and/or a depth sensing sensor for sensing a monitoring area of the passenger conveying device to acquire data frames; and a processing device for performing data processing on the data frames to monitor whether the monitoring area is abnormal, and configured to comprise: a background acquisition module for acquiring a background model based on data frames sensed when the monitoring area is in a normal state; a foreground detection module for comparing data frames sensed in real time with the background model to obtain a foreground object; a foreground feature extraction module for extracting a corresponding foreground object markup feature from the foreground object; and a state judgment module for judging whether the foreground object belongs to an abnormal population.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864